Title: From George Washington to United States Senate, 19 January 1797
From: Washington, George
To: United States Senate


                        
                            
                            Gentlemen of the Senate 
                            United States January 19th 1797.
                        
                        I nominate Benjamin Hawkins, Andrew Pickens and James Winchester, to be
                            Commissioners for ascertaining and marking the Boundary lines, agreeably to Treaties,
                            between the United States and the Indian Nations.
                        
                            Go: Washington
                            
                        
                    